Citation Nr: 1755005	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  10-19 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating prior to November 5, 2015, and in excess of 10 percent thereafter, for service-connected degenerative disc disease of the lumbar spine with severe foraminal encroachment (lumbar spine disability).

2.  Entitlement to an initial compensable rating prior to January 31, 2017, and in excess of 10 percent thereafter, for service-connected right forearm tendonitis and right elbow epicondylitis.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1983 to December 2008.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2009 and March 2010 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In December 2016, the Board remanded the appeal.

In a June 2017 rating decision, the agency of original jurisdiction (AOJ) increased the rating for the Veteran's right forearm tendonitis and right elbow epicondylitis to 10 percent, effective January 31, 2017.  Nevertheless, this issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In July 2017, the Veteran submitted additional evidence that is pertinent to his claim for a higher rating for his lumbar spine disability without a waiver of AOJ consideration.  However, as the Board is remanding that claim for further development, there is no prejudice to the Veteran.  See 38 C.F.R. § 20.1304 (2017).

The December 2016 remand, instructed that a statement of the case be issued with regard to entitlement to initial ratings in excess of 10 percent for bilateral knee disabilities.  Manlincon v. West, 12 Vet. App. 238 (1999).  While a statement of the case has not been issued to date, review of the Veterans Appeals Control and Locator System demonstrates that those issues are still pending at the AOJ.  Therefore, the Board will defer further consideration of those issues at this time. 

In the decision below, the Board is granting initial ratings of 10 percent for both the Veteran's lumbar spine disability and right forearm tendonitis and right elbow epicondylitis.  The issues of entitlement to initial ratings in excess of 10 percent for both disabilities are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  Prior to November 5, 2015, the Veteran's service-connected lumbar spine disability was manifested by radiographic evidence of arthritis, and the competent and credible medical and lay evidence of record demonstrates that the symptoms associated with such resulted in functional loss due to pain.

2.  Prior to January 31, 2017, the symptoms associated with the Veteran's service-connected right forearm tendonitis and right elbow epicondylitis resulted functional loss due to pain.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating of 10 percent for the Veteran's service-connected lumbar spine disability are met, effective January 1, 2009.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003 (2017).

2.   The criteria for an initial rating of 10 percent for the Veteran's service-connected lumbar spine disability are met, effective January 1, 2009.  38 U.S.C. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.40, 4.45, 4.59.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  Reasonable doubt will be resolved in the veteran's favor.  38 C.F.R. § 4.3. 

A veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  In the case of an initial rating, consideration is given to whether staged ratings are warranted at any time during the period beginning with the effective date of service connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance. Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id. (quoting 38 C.F.R. § 4.40).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, supra, the Court found that, when 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.

Finally, degenerative arthritis is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5003, which provides three rating methods for rating degenerative arthritis.  Diagnostic Code 5003 provides that when range of motion is not limited or limited only to a noncompensable degree, a minimum rating of 10 percent is assigned for each major joint or group of minor joints affected by limitation of motion, to be combined, not added.  Limited motion must be confirmed by swelling, muscle spasm or satisfactory evidence of painful motion.  When there is no limited motion, but X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, a 10 percent disability rating is warranted; if there is evidence of occasional incapacitation exacerbations, a 20 percent disability rating is warranted.

In the September 2009 rating decision on appeal, service connection for degenerative disk disease of the lumbar spine with severe foraminal encroachment was granted, and a noncompensable rating was assigned under Diagnostic Code 5243.  See 38 C.F.R. § 4.71a.  In a November 2015 rating decision, the AOJ increased the Veteran's lumbar spine disability rating to 10 percent, effective November 5, 2015.  Although the Veteran's lumbar spine disability is rated under Diagnostic Code 5243, all spine disabilities are rated, primarily, pursuant to the General Rating Formula for Diseases and Injuries of the Spine.  Id.

In the March 2010 rating decision on appeal, service connection for right forearm tendonitis and right elbow epicondylitis was granted, and a noncompensable rating was assigned under Diagnostic Codes 5299-5024.  See id.  In a June 2017 rating decision, the AOJ increased the Veteran's right forearm tendonitis and right elbow epicondylitis disability rating to 10 percent, effective January 31, 2017, under Diagnostic Codes 5024-5213.  See id.

As will be explained in greater detail below, the Board finds that the Veteran's service-connected lumbar spine disability and service-connected right forearm tendonitis and right elbow epicondylitis, at the very least, warrant initial minimum compensable ratings consistent with 38 C.F.R. § 4.59 and the Court's holding in Burton, supra.  As the claims for higher ratings are also being remanded for further development, the Board will defer consideration of whether higher ratings are warranted for either disability under the pertinent rating criteria at this time.

Pertinent evidence includes VA and private treatment records, a VA examination report from April 2009, and the Veteran's lay statements.

An April 2008 private treatment record noted the Veteran's report of elbow pain.

A June 2008 treatment record noted the Veteran's treatment for tendonitis in the right arm.  He reported that his right elbow had been sore for a couple of weeks, and that it hurt when he did curls.

A July 2008 private treatment record noted that an MRI revealed mild degenerative changes at L2-3, L3-4, and L4-5.  There was some neural foraminal narrowing at L4-5 bilaterally, and bilateral facet arthropathy at L5-S1 and slightly less at L5-S1.  The diagnoses were degenerative spinal arthritis and lumbosacral disc degeneration.  The treatment provider noted a chronic history of low back pain.

An October 2008 private treatment record noted a mild decrease in the Veteran's lumbar range of motion in flexion, extension, lateral sidebending, and rotation.  The treatment provider noted that X-rays revealed mild arthritis changes of the lumbar spine.  A November 2008 treatment record noted that the Veteran's pain was unchanged in character and location since September 2008.

In April 2009, the Veteran underwent a VA examination.  With regard to his back, the examiner noted the in-service history, as well as his reports of progressively worsening low back pain.  The examiner noted a history of fatigue, stiffness, weakness, spasms, and pain, which was characterized as moderate.  Additionally, the examiner noted a history of severe flare-ups every one to two months that lasted one to two days.  Upon examination, range-of-motion testing revealed the following: flexion to 110 degrees; extension to 50 degrees; right lateral flexion to 20 degrees; left lateral flexion to 30 degrees; right lateral rotation to 55 degrees; and left lateral rotation to 55 degrees.  The examiner did not observed objective evidence of pain on motion, and there was no objective evidence of pain or additional limitations following repetitive-use testing.  The examiner noted the diagnosis of degenerative disk disease of the lumbar spine with severe foraminal encroachment that the problem associated with the diagnosis was lower back pain, and that such caused a significant effect on the Veteran's usual occupation.

In April 2009, the Veteran underwent another VA examination.  With regard to his back, the examiner noted that there was no pain on motion and no pain associated with repeated range of motion exercises.

With regard to his right forearm and elbow, the Veteran reported that he had been experiencing pain in his right elbow since 1994, and that his pain was precipitated by lifting over fifteen to twenty pounds.  He indicated that were times when he would let items go due to the pain.  The area was not swollen, hot, red, stiff, weak, and unstable.  The examiner noted that there was no evidence of the elbow giving out, locking, and getting tired or lacking endurance.  The examiner noted that his elbow cause pain with activities, but that there were no functioning effects on his daily activities, including work.  Upon examination, there was no edema, effusion, tenderness, guarding, redness, heat, instability, weakness, abnormal movement, spasm, painful motion, or pain after repeated movement.  Range of motion testing revealed extension and flexion from zero to 145 degrees.  Forearm supination was zero to 85 degrees, and forearm pronation was zero to 80 degrees.

In November 2009, the April 2009 VA examiner noted that the Veteran's diagnoses were right forearm tendonitis and right elbow epicondylitis.

A December 2009 treatment record notes the Veteran's complaint of low back pain for three weeks.  Upon examination, the treatment provider noted low back pain.

A March 2010 private treatment record noted that X-rays revealed lumbar spondylosis at L4-5 and L5-S1.

In his May 2010 substantive appeal, the Veteran reported ongoing lumbar spine pain and right forearm pain.  He stated that his lumbar spine pain resulted in a referral for pain management and pain medication.

In a March 2011 letter, the Veteran's VA treatment provider requested that, due to the Veteran's chronic back pain, as well as his bilateral carpal tunnel syndrome, ergonomic changes, including the use of an ergonomic chair, be made to his office.

VA treatment records, beginning in October 2010, note the Veteran's report of low back pain.  See, e.g., October 2010 VA Primary Care Nursing Note; December 2010 VA Neurology Outpatient Consult; June 2013 VA Nursing Note.

In a November 2015 statement, the Veteran once again reported ongoing problems with low back pain since he was discharge service.  Furthermore, he stated that his range of motion had been limited by pain, but that during the April 2009 his range-of-motion results were exaggerated because he thought he had to push himself beyond his normal limit and because he had recently received had five spinal nerves neutralized.  Private treatment records confirm that he received a lumbar facet injection in September 2008 and a lumbar medical branch radiofrequency denervation in November 2008.

Based on the foregoing, the Board finds that the Veteran's service-connected lumbar spine disability and service-connected right forearm tendonitis and right elbow epicondylitis warrant initial 10 percent ratings.  See 38 C.F.R. § 4.59; Burton, supra.  Specifically, the evidence of record, including private treatment records and the Veteran's lay statements, indicate that pain associated with both disabilities resulted in functional loss.

With regard to the Veteran's service-connected lumbar spine, degenerative changes in the lumbar spine were noted in July 2008.  Furthermore, although the specific range of motion measurements were not recorded, in October 2008, his treatment provider noted that the Veteran had a mild decrease in range of motion in flexion, extension, lateral sidebending, and rotation.  Similarly, the December 2009 treatment provider also noted low back pain upon examination.  Finally, he has consistently reported low back pain on use, as well as flare-ups.

With regard to the Veteran's service-connected right forearm tendonitis and right elbow epicondylitis, beginning in June 2008, he reported pain in his elbow, as well as pain when doing curls.  Furthermore, during the April 2009 VA examination, the Veteran once again reported pain when lifting more than fifteen to twenty pounds: and the examiner noted that his pain increased during activities.

In reaching its decision, the Board has considered the Veteran's statements regarding the symptoms associated with both his service-connected lumbar spine disability and his service-connected right forearm tendonitis and right elbow epicondylitis.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2) (2017).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

Here, the Veteran is competent to report symptoms such as pain as a result of walking or lifting, as such symptoms are observable by a layperson.  Moreover, the Veteran's lay statements are supports by objective medical evidence, including observations from both the October 2008 treatment provider and the April 2009 VA examiner.

The Board thus finds that the symptoms associated with both the Veteran's service-connected lumbar spine disability and his service-connected right forearm tendonitis and right elbow epicondylitis meet the standards set out in 38 C.F.R. § 4.59 and Burton, supra, and, therefore, warrants an initial rating of 10 percent, effective January 1, 2009, the day after he was discharged from active duty.

As noted in the introduction, the Board is remanding the issues of entitlement to initial ratings in excess of 10 percent for the Veteran's service-connected lumbar spine disability and his service-connected right forearm tendonitis and right elbow epicondylitis for further.  As such, the Board will defer further consideration as to whether higher ratings are warranted for either disability. 


ORDER

An initial 10 percent rating for service-connected lumbar spine disability is granted, effective January 1, 2009.

An initial 10 percent rating for service-connected right forearm tendonitis and right elbow epicondylitis is granted, effective January 1, 2009.


REMAND

A remand is necessary in order to obtain outstanding treatment records.  Although VA treatment records associated with the claims file are dated from October 2010 to December 2013, records from October 2010 indicate that the Veteran received VA treatment as early as April 2009.  See October 2010 Nursing Note.

VA has a duty to insure that the VA treatment records are associated with the claims file.  See 38 U.S.C. § 5103A (2014); 38 C.F.R. § 3.159 (2017); Bell v. Derwinski, 2 Vet. App. 611 (1992) (holding that VA is charged with constructive notice of medical evidence in its possession).

Additionally, it appears that there may be outstanding private treatment records that may be relevant to the Veteran's claims.  In this regard, in July 2017, the Veteran submitted a VA Form 21-4142, Authorization and Consent to Release Information to the VA, for the Beauregard Medical Center.  To date, the AOJ as not attempted to obtain these records.   As such, the AOJ should take appropriate steps; including contacting the Veteran and obtaining appropriate authorization, to obtain any outstanding private treatment records.

Furthermore, the Board notes that the Veteran underwent VA examinations for his service-connected lumbar spine disability and his service-connected right forearm tendonitis and right elbow epicondylitis in November 2015 and January 2017, respectively.  When addressing flare-ups, both the November 2015 and January 2017 VA examiners indicated that they could not say, without resort to speculation whether pain, weakness, fatigability, or incoordination significantly limited the functional ability of each disability, including his range of motion, because the Veteran was not experiencing a flare-up at the time of the examination.

In a recent case, the Court noted that "the VA Clinician's Guide makes explicit what DeLuca [v. Brown, 8 Vet.App. 202 (1995)] clearly implied: it instructs examiners when evaluating certain musculoskeletal conditions to obtain information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares from the veterans themselves" and that, even when the claimant is not experiencing a flare-up at the time of the examination, a VA examiner must elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why he could not do so.  Sharp v. Shulkin, 29 Vet. App. 26, 34-35 (2017).  Because neither VA examiner provided a sufficient explanation as to why the Veteran's functional loss due to flare ups could not be estimated, remand for another examination is required.

Accordingly, the case is REMANDED for the following action:

1. Associate with the Veteran's claims file any outstanding VA treatment records, including any records dated prior to October 20, 2010, as well as any records dated from December 2013 to the present.  

2.  Ask the Veteran to authorize VA to obtain any outstanding private medical records, to specifically include records from the Beauregard Medical Center.  Make at least two (2) attempts to obtain records from any identified source.  

The Veteran must be notified of any requested records that cannot be obtained; the efforts made to obtain the records; and what further actions will be taken.

3.  After obtaining any outstanding treatment records, the Veteran should be scheduled for a VA examination to determine the current severity of his service-connected lumbar spine disability and right forearm tendonitis and elbow epicondylitis. The examiner should review the record.

For both his lumbar spine and right forearm and elbow, the examiner should conduct range of motion testing (expressed in degrees) in active motion, passive motion, weight-bearing, and nonweight-bearing.  

The examiner should render specific findings as to the additional limitation of motion due to pain on motion, weakness, excess fatigability, or incoordination associated with each joint.  

In ask the Veteran to report any range of motion loss during flare-ups.  Record his reports and opine whether the reports are consistent with the disability found on the examination.

Even if the Veteran is not experiencing a flare-up at the time of the examination, the examiner must elicit relevant information as to his flare ups or ask him to describe the additional functional loss, if any, he suffers during flare ups, and then estimate the functional loss due to flare ups based on all the evidence of record-including the veteran's lay information.

If the examiner is unable to provide any requested opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary to render an opinion.

4.  If any benefit sought on appeal is not granted, issue a supplemental statement of the case.  Then return the appeal to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


